DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 01/22/2020 and 07/10/2020 have been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 01/22/2020 have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-16 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an in-fluid floating substance measurement flow cell comprising: a main body having at least a predetermined portion made of a material having translucency; and a flow passage formed inside the main body, having both end openings at an outer surface of the main body in a substantially identical direction, wherein the flow passage has a predetermined section arranged between two opposing flat wall surfaces facing each other, in combination with the rest of the limitations of claim 1.
Claims 2-16 are allowable because they are dependent on claim 1 or an intermediate claim.

No prior art were close to teaching an in-fluid floating substance measurement flow cell comprising: a main body having at least a predetermined portion made of a material having translucency; and a flow passage formed inside the main body, having both end openings at an outer surface of the main body in a substantially identical direction, wherein the flow passage has a predetermined section arranged between two opposing flat wall surfaces facing each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886